 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoshua's, Inc. d/b/a Fitzwilly's. Case l-CA-14334December 5, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn June 27, 1980, Administrative Law JudgeGeorge F. Mclnerny issued the attached Supple-mental Decision in this proceeding.' Thereafter,Respondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder as modified herein.The Administrative Law Judge found, inter alia,that Respondent violated Section 8(a)(1) and (3) ofthe Act by implementing an employee evaluationsystem, to be used in granting wage increases, inretaliation against the protected activities of em-ployee union adherents, and to discourage suchunion activity in the future. We disagree.The Administrative Law Judge's finding of dis-criminatory implementation of the evaluationsystem is premised on his conclusion that the eval-I The Administrative Law Judge's initial Decision in this proceedingwas issued on January 26, 1979. Thereafter, on December 11, 1979. theBoard dismissed certain allegations of the complaint and remanded cer-tain other allegations to the Administrative Law Judge for further con-sideration and issuance of the instant Supplemental Decision. See 246NLRB No. 147 (1979). Chairman Fanning did not participate in this earli-er stage of the proceeding, and he expresses no opinion on the positionstaken by his colleagues therein.Thereafter, Respondent filed a motion for reconsideration of theBoard's Decision; the motion was subsequently denied.2 Subsequent to the issuance of the Administrative Law Judge's Sup-plemental Decision in this proceeding, the Board issued its Decision inWright Line, 4 Division of Wright Line. Inc., 251 NLRB No. 150 (1980), inwhich it set forth a test of causation for cases, such as this one, allegingviolations of Sec 8(aX3) of the Act. Having examined the question ofcausation in this case under the test formulated in Wright Line based onthat used by the Supreme Court in Mt. Healthy City School District Boardof Education v Doyle, 429 U.S. 274 (1977), we find and conclude, for thereasons set out by the Administrative Law Judge in both his initial andSupplemental Decisions. that the General Counsel has made a showingthat antiunion considerations were motivating factors in Respondent's op-eration of its written warning system; its issuance of warnings under thatsystem to employees Rooke and Alper; its denial of wage increases toRooke and Alper; and its discharge of Alper. We further find and con-clude that Respondent has failed to demonstrate that it would have takenthe same actions even in the absence of its opposition to the Union.253 NLRB No. 82uation system "bears very little relation to any le-gitimate business interest of Respondent." We neednot pass on what such a conclusion, standing alone,might reasonably imply about an employer'smotive in establishing such a system, since the Ad-ministrative Law Judge's conclusion to that effectin this case is largely premised on an erroneousevaluation of record evidence. Thus, the Adminis-trative Law Judge found that a low number of em-ployees-37 out of approximately 70 to 75 employ-ees, over a 6-1/2-month period-were evaluated,and that, of those who were evaluated, only 3 wereshown by the record to be known union adher-ents,3thereby in the Administrative Law Judge'sview indicating that the system operated to the det-riment of such adherents. However, the record es-tablishes that the employee evaluation system didnot cover, and was not intended to cover, Re-spondent's entire work force. Only kitchen work-ers, bartenders, dishwashers, and hostesses wereevaluated under the system; waiters and waitresseswere not. And the record fails to show that the ap-plication of the evaluation system to the classifica-tions evaluated was based on any illegal consider-ations, or how many of the 37 employees evaluat-ed, other than the 3 indicated, were union sympa-thizers.In reaching his finding of unlawful implementa-tion of the evaluation system, the AdministrativeLaw Judge also relied on the fact that supervisorsfailed in some instances to fill in the full names ofthe employees on the evaluation forms; the factthat final determinations as to employee meritraises were made by Respondent's general man-ager, Thomas Wooster, in what the AdministrativeLaw Judge characterized as "subjective, indeedsometimes whimsical personal comments," some-times contrary to recommendations made by theemployee's immediate supervisor; and the fact thatthe evaluation system was implemented with whatthe Administrative Law Judge characterized as a"random, haphazard, and subjective approach."Whatever the factual merit of these assessments ofthe Administrative Law Judge, we find them tohave little probative value on the issue of whetherRespondent discriminatorily implemented the em-ployee evaluation system, and we give them nofurther consideration. Ultimately, then, the Admin-istrative Law Judge's finding that the employeeevaluation system was discriminatorily implement-3 Those employees were, Charging Party Alper, alleged discriminateeRooke, and employee Holt. Alper was denied a wage increase, with di-rections that she be reconsidered for a raise after 30 days Rooke wasdenied a wage increase with directions that he be reconsidered for a raiseafter 60 days Holt was evaluated twice; she was initially given a 10-centraise, and within 60 days was given an additional 15-cent raise.588 JOSHUA'S, INC. D/B/A FITZWII.LY'Sed is simply not supported by the facts upon whichthe Administrative Law Judge premises his finding.Beyond that, there is no showing by a preponder-ance of the remaining record evidence that the em-ployee evaluation system was discriminatorily im-plemented. Accordingly, and contrary to the Ad-ministrative Law Judge, we find and conclude thatRespondent has not violated the Act as alleged inthis regard.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Joshua's, Inc. d/b/a Fitzwilly's, Northampton,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Delete paragraph l(b) and reletter the subse-quent paragraphs accordingly.2. Substitute the following for paragraph 2(b):"(b) Remove from the personnel files of Alperand Rooke all written warnings, and delete fromtheir files any references to such warnings."3. Substitute the attached notice for that of theAdministrative Law Judge.I Therefore, in agreeing with the Administrative Law Judge's subse-quent finding that Charging Party Alper and employee Rooke were un-lawfully denied pay raises because they had been unlawfully administeredwritten warnings (as more fully discussed by the Administrative LawJudge in his initial Decision at 246 NLRB No. 147), we do not subscribeto the Administrative Law Judge's reliance in part on his earlier findingthat the written evaluation system was unlawfully implemented. Rather.we rely in this regard entirely upon the Administrative Law Judge's find-ing, which we affirm. that Rooke and Alper were denied pay raises pri-marily because of the unlawful warnings they had received (for latenessand unauthorized use of the telephone), rather than for any particular jobshortcomings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL. NOT implement or enforce asystem of written warnings in order to dis-courage union activity among our employees.WE WILL NOT discourage membership in theUnion, or any other labor organization, by dis-criminating against employees in regard totheir hire and tenure of employment or anyterms and conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees' exercise of the rights guaranteed by Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL offer Loretta Lynn Alper full andimmediate reinstatement to her former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to her seniority or other rights and privi-leges, and WE WILL pay Loretta Lynn Alperand Donald B. Rooke, Jr., for any loss of paythey may have suffered by the reason of ourdiscrimination against them, together with in-terest thereon.WE WILL remove all written warnings fromthe personnel files of Loretta Lynn Alper andDonald B. Rooke Jr., and WE WILL deletefrom their files any references to such warn-ings.JOSHUA'S, INC. D/B/A FITZWILLY'SSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:On January 26, 1979, 1 issued a Decision in this case.Thereafter, on December 11, 1979, the National LaborRelations Board issued a Decision and Order in thiscase,' remanding the matter to me for purposes of issu-ing with respect to the 8(a)(3) and (1) allegations of thecomplaint a supplemental decision setting forth in fullmy findings of fact and the conclusions to be drawntherefrom, the specific violations found, the reasons formy determinations with respect to all material issues offact and law, and my recommendations as to what ac-tions should be taken with respect to these allegations ofthe complaint, including appropriate remedies for anyviolations I may find.In its Decision, the Board dismissed those allegationsin the complaint which alleged that the Respondent en-gaged in independent violations of Section 8(a)(l), spe-cifically, the complaint allegations designated as para-graphs 8(a), (b), (f), (g), (h), (i), (k), and (o) and the por-tion of paragraph 8(I) which alleged a threat to give awritten warning.2I have carefully considered my findings, conclusions,and recommendations as made in my original Decision inthis matter. Those findings, conclusions, and recommen-The Board's Decision is reported at 246 NLRB No 147.2 In my original decision found that the General Counsel's allegationthat Respondent iolated the law by granting Alper 2 days of paid sickleave was not supported by the evidence (Al.JD. fn 28 ) I did not. how-ever, specifically recommend that that allegation of the complaint, Sec8{c), be dismissed. I do so now,589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations are hereby incorporated by reference in this sup-plemental decision, and are affirmed as modified and sup-plemented herein, with the exception of these allegationsof the complaint which have been dismissed by theBoard.The Board has outlined four specific parts of my Deci-sion. These will be considered as listed in the Board'sDecision.FINIANGS 01 FACTI. The written warning and job evaluation systemsIn my original Decision I found that the employeewarning system was initiated by Thomas Wooster, thenew manager, prior to his learning of the employees'union activity. I found, further, that the implementationof the warning system, in an atmosphere which I havefound to exhibit hostility and animus toward the Unionand toward employees known to favor the Union, led tothe conclusion that the warning system was used bothduring and after the campaign, to intimidate its employ-ees during the campaign and to retaliate against themwhen the campaign was over.I now find that by the activity the Respondent hasviolated Section 8(a)(l) and (3) of the Act.Considering the Respondent's employee evaluationsystem, I found that due to a number of factors enumer-ated in my original Decision the system bore little rela-tionship to the Respondent's business interests, and, infact, was invoked in retaliation and reprisal for the em-ployees' exercise of their rights under Section 7 of theAct. I, further, now find that by its discriminatory imple-mentation of the employee evaluation system the Re-spondent violated Section 8(a)(1) and (3) of the Act.2. The written warnings to Rooke and AlperIn my original Decision, I found that the first twowarnings given to Donald Rooke, on November 26 andDecember 1, 1977, ostensibly for lateness, were the resultof the Respondent's hostility toward Rooke as the leaderof the prounion employees. What I did not make clearwas my conclusion that because of my findings on theRespondent's unlawful motivation in enforcing thesystem of warnings, the whole system was tainted withillegal motivation, and any and all warnings given there-under were a part of the Respondent's overall struggleagainst the unionization of its employees.Thus, Rooke's unauthorized use of the Respondent'stelephone, although it certainly was improper, would nothave caused the Respondent to act as it did but forRooke's union activities. A "last and final warning" wasplaced in Rooke's personnel file, and Kirwood engagedRooke in a long conversation concerning the Union,which conversation made clear the Respondent's feelingsof hostility toward the Union and its employees' effortsto organize. In these circumstances, I infer and find thatif it were not for the Respondent's unlawful and coercivewarning system Rooke would not have received thewritten warning that he did.I find the same to be true, for the same reasons, in thecase of the telephone call made by Alper in January, inthe warnings given to Alper for lateness prior to theelections, and, finally, in the warnings given to Alperand Rooke for lateness in March 1978. I find, therefore,that all of these warnings violated Section 8(a)(1) and (3)of the Act.3. Denial of raises to Rooke and AlperAs I have found, Alper was denied a pay raise onMarch 23, 1978, primarily because of warnings she hadreceived. Rooke was evaluated on March 30, 1978, alsoprimarily on the basis of warnings. Since I have alsofound that those warnings violated Section 8(a)(1) and(3), and since I have found that the employee evaluationsystem, like the warning system, was tainted with illegalmotivation, it follows, again as in the case of the warningsystem, that any and all actions taken under the evalua-tion system were in pursuance of the Respondent's illegalaims.Therefore, since the warnings on which the denials ofpay increases to Rooke and Alper were themselves un-lawful, and since the evaluation system itself is unlawful,it follows that these denials were unlawful, and in viola-tion of Section 8(a)(l) and (3) of the Act.4. The discharge of AlperIt is quite clear that my original Decision contains nofindings of fact concerning Alper's discharge. On thebasis of this omission alone, the Board's remand was in-evitable as well as appropriate.Alper's discharge was the subject of testimony byWooster and Alper herself. There is no substantive dif-ference in their versions of events. However, I haverelied primarily on Wooster's version since I have foundhim generally more credible than Alper.On the evening of March 30, Nancy Long, the Re-spondent's kitchen supervisor, noted that the evening sig-nout sheet showed that Alper had signed out at 9 p.m.,whereas Long knew that Alper had in fact left the res-taurant at 8:30.3 The next morning Long noted also thatAlper had signed in one half hour late. Long broughtboth sheets upstairs to Wooster's office. After lookingover the sheets, Wooster called Kirwood on the tele-phone and told him that he thought Alper should be dis-missed, that she had been given "every break in theworld." Kirwood agreed. Wooster then told Long of thedecision and the latter went downstairs to the kitchenand informed Alper that she had signed out improperlythe night before, and that, therefore, she was being fired.Alper testified that she had in fact signed out properlyat 8:30 on March 30 and after some discussion of thiswith Long she said the same thing to Wooster. Finally,she went downstairs and found the sheet she had signedat 8:30 crumpled up in a wastebasket.4Alper broughtthis sheet upstairs and confronted Wooster with this evi-dence.Wooster pointed out to her that the sheet she hadsigned was obviously the wrong one because it lackedthe names of a number of other employees who should' Long did not testify on his matter, but there is no dispute as to heractions ofn these dates.4 This testimony of Alper's is corroborated by Wooster590 JOSHUA'S, INC. D/B/A FITZWILLY'Shave been on the sheet ahead of hers. He asked her,"Doesn't it make some sense to you that the sign outsheet that you are signing out on was a bogus signoutsheet?" Alper replied that it did make sense to her, thatthe sheet had been crossed out in crayon. She went on todeny that she knew who had signed the other sheetshowing her departure at 9 p.m.At this point, Wooster's testimony leaves the impres-sion that he accepted Alper's signout sheet showing the8:30 time, but then he took the signin sheet for thatmorning and asked Alper if that was her signature on it.She said that it was. Wooster went on to say "Okay, sonow you are telling me that you did sign out properlylast night, but that you signed in half an hour late thismorning." She agreed, and he then said, "[t]hat is thereason you are being dismissed. You were half an hourlate coming to work. You got three written warnings,and that's it."5Alper indicated her interest in returning to talk to Kir-wood, but as matters turned out she did not return.It is, thus, clear from Wooster's own testimony that hemade the determination to fire Alper on the dual basis ofher perceived falsification of the signout sheet on theevening of March 30, and her late signin on the morningof March 31. He recommended to Kirwood that thisaction be taken, on those bases, and Kirwood agreed. AsI previously noted, whatever the merits of the allegedfalsification of the March 30 timesheet, when Alper pro-duced the other timesheet, showing that she signed outat 8:30, Wooster did not hesitate, nor did he consult withKirwood over these altered circumstances. He picked upthe March 31 signin sheet, confronted Alper with hersignature thereon, pointed out that she had receivedthree warnings, and discharged her, because of the factthat she was late that morning, and the accumulation ofthe three prior warnings.I have found that the employee warning system wasimplemented by the Respondent in a manner designed tointerfere with, restrain, and coerce employees in viola-tion of their rights guaranteed under Section 7 of theAct, and in violation of Section 8(a)(1) and (3) of theAct. I have further found that the warnings given toAlper pursuant to that system were discriminatory and inviolation of Section 8(a)(1) and (3) of the Act. In myoriginal Decision I found that the discrimination and thediscriminatory intent evidenced by the warning system,and embodied in the warnings, together with the intentto retaliate against Rooke, as well as Alper, because oftheir relationship to the Union and to each other was theonly reason for the discharge of Alper. This discharge,based on those considerations and motivation I find to bein violation of Section 8(a)(3) of the Act.s There was some additional conversation in this meeting betweenAlper and Wooster, including Alper's assertion that she was a good em-ployee, and her accusations that other kitchen employees were stealingfood from the restaurant. This has nothing to do with her discharge,since that had already been affected when the accusations were made, hutdoes reflect, as noted in my original Decision, on Alper's character andher credibility.TH RIMII)Y6Having found that the Respondent has engaged in cer-tain unfair labor practices I shall recommend that it beordered to cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the poli-cies of the Act. I shall recommend that Loretta LynnAlper be reinstated to her former position or, if that posi-tion no longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or other rightsand privileges, and that she be made whole for the dis-crimination suffered by her by the payment to her ofbackpay computed in the manner prescribed in F. WU:Woiolworth Company, 90 NLRB 289 (1959), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation. 231 NLRB 651 (1977).7 Further, Ishall recommend that all written warnings and employeeevaluations be expunged from the personnel records ofLoretta Lynn Alper and Donald Rooke, and that the Re-spondent shall pay to Rooke and Alper sums of moneyequivalent to the sums of the raises they were not grant-ed in March 1978, computed in the manner describedherein.In my original Decision I recommended that theBoard adopt a broad cease- and-desist order. On recon-sideration, it does not appear that the Respondent has aproclivity to violate the Act, or has engaged in suchegregious or widespread misconduct as to demonstrate ageneral disregard for the statutory rights of employees.Accordingly, I shall recommend narrower injunctive lan-guage. Ilickmott Foods, Inc., 242 NLRB 1357 (1979).CONCI USIONS or LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in the conduct described in section I ofthis Supplemental Decision and in section III of myoriginal Decision, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The Respondent, Joshua's Inc., d/b/a Fitzwilly's,Northampton, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:The sections of my original Decision entitled "The Remedy," "Con-clusions of Law." "Order," and "Appendix'" are hereby deleted and re-placed with those sections so designated in this Supplemental Decision7 See, generally, Ais Plumbing d ealing Co. 138 NLRB 716 (1962)"In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National ahor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as pro ided inSec 10248 of the Rules and Regulations, hbe adopted by the Board andbecome its findings, conclusions, and Order, and all objection, theretoshall be deemed aived for all purposes591 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Implementing or enforcing a system of writtenwarnings in order to discourage union activities amongits employees.(b) Instituting or enforcing a system of employee eval-uation in order to discourage union activity among itsemployees.(c) Issuing written warnings to its employees in orderto discourage union activity among its employees, or toretaliate against employees for engaging in union activi-ty.(d) Denying raises to its employees in order to dis-courage their union activity, or to retaliate against em-ployees for engaging in union activity.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Loretta Lynn Alper immediate reinstate-ment to her former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights or privileges, andto make Alper and Donald Rooke whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them in the manner set forth in thesection of this Supplemental Decision entitled "TheRemedy."(b) Remove from the personnel files of Alper andRooke all written warnings and employee evaluations.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business in Northampton, Mas-sachusetts, copies of the attached notice marked "Appen-dix."9Copies of said notice, on forms provided by theRegional Director for Region , after being duly signedby the Respondent's representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(e) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."592